Citation Nr: 0811679	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 
 
2.  Entitlement to service connection for bilateral hearing 
loss. 
 
3.  Entitlement to service connection for a low back 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1971.

The Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) declined to reopen the claim of service 
connection for PTSD by decisions dated in July 1991, July 
1996 and May 2002.  The current appeal comes before the Board 
from a November 2004 rating decision of the VA Regional 
Office (RO) in Wichita, Kansas that once again declined to 
reopen the claim of service connection for PTSD, and denied 
service connection for a low back disorder, to include 
arthritis, and bilateral hearing loss.  

In correspondence dated in August 2005, the issue of an 
increased rating for a dental condition was raised by the 
appellant's representative.  This matter is referred to the 
RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided proper notice of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that in the context of a 
claim to reopen, the VCAA requires that VA look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to establish service connection that was insufficient in the 
previous denial. See Id.

The record reflects that the RO sent a VCAA notice letter to 
the veteran in July 2004 for all of the claims on appeal, but 
it did not fulfill the duty-to-assist requirements in full 
accordance with the holding in Kent.  The letter also did not 
tell him to submit any evidence he had in his possession in 
support of the claims. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The case must therefore be remanded in 
order to comply with the statutory requirements of the VCAA 
and applicable law.

Additionally, in correspondence dated in January 2005, the 
veteran related that he was currently being treated at the 
Topeka (KS) VA Medical Center.  The most recent VA records 
date through October 2004.  The Board points out that as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
appellant's VA medical records dating from November 2004 to 
the present should be obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1. The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claims on appeal.  
He should also be told to provide 
any evidence in his possession 
that is pertinent to his claims. 
See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).

The veteran should also be 
informed of what is now required 
to reopen the claim and what is 
required to substantiate the 
underlying claim of service 
connection for PTSD in full 
accordance with Kent v. Nicholson, 
20 Vet.App. 1, 10 (2006).

2.  All VA clinical records dating 
from November 2004 should be 
retrieved from the Topeka, Kansas 
VA facility and associated with 
the claims folder.

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


